Appeal from a decision of the Workers’ Compensation Board, filed February 1, 1978. Claimant was employed as a stockbroker and sustained a compensable injury to his left knee on November 4, 1974. Surgery was performed on that knee on February 26, 1975. Following an award of a 10% schedule loss for use of the left leg, claimant requested on January 29, 1976 that the case be restored to the calendar for consideration of an alleged consequential injury to his right knee. According to claimant, his right knee was injured on April 8, 1975 when he was struck by a boy on a bicycle while going to his doctor for an examination of his left knee. The referee found the injury to claimant’s right knee to be compensable as a consequential injury. The board, however, reversed the referee’s decision and disallowed the claim, stating that the evidence did not indicate that the injury to the right knee resulted directly and naturally from the industrial injury to the left knee. Since there is substantial evidence in the record to support the board’s determination, it must be upheld (Matter of Slevin v Pan Amer. World Airways, 55 AD2d 755). Decision affirmed, without costs. Sweeney, J. P., Kane, Staley, Jr., Main and Mikoll, JJ., concur.